Per Curiam:

In order that the errors relied on for reversal in this case may be examined, the record must show that all the evidence had been there preserved. The only statement contained in the record tending to show such to be the fact is the following, occurring at the close of the evidence: “And thereupon the plaintiff, having no further evidence to introduce, rested his case; and the defendant, having no further evidence to introduce, rested his case, *863and the case was closed.” This statement is not equivalent to one that all the evidence is to be found in the case-made. The certificate of the trial judge contains the statement that the case-made contains all the evidence. This, however, is ineffectual. (Sandford v. Weeks, 50 Kan. 336, 31 Pac. 1087.)
The petition in error will be dismissed.